Title: To James Madison from John Mitchell, 31 March 1804 (Abstract)
From: Mitchell, John
To: Madison, James


31 March 1804, Paris. Acknowledges receipt of a commission appointing him vice-commercial agent for Le Havre, “which I have handed our Minister mr. Livingston to Obtain my Exequtur: so soon as I receive it I will return to Havre.” “Mr. I. Cox Barnet to whom I have Communicated my Appointment, has writen me and also to the Minister, that, having received the offer of the Agency either for Havre or Antwerp, He had made choice of latter. I therefore flatter myself, to be Confirmed in the Agency for Havre. That Port is still Under a state of Blockade, and the British frigats daily off the entrance of the port—the neighbouring ports are still left Open.”
 

   
   RC, two copies (DNA: RG 59, CD, Havre, vol. 1). First RC 3 pp.; docketed by Brent as received 10 Aug. Second RC varies somewhat in wording and omits Barnet’s note (see n. 1, below).



   
   Appended to the letter is a copy of Barnet to Mitchell, 27 Mar. [1804], congratulating Mitchell on his appointment and adding, since Barnet had chosen to retain his appointment to Antwerp, “I shall not interfere with your establishment.”


